
	
		II
		112th CONGRESS
		1st Session
		S. 194
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. McConnell (for
			 himself, Mr. Coburn, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce Federal spending and the deficit by terminating
		  taxpayer financing of presidential election campaigns and party
		  conventions.
	
	
		1.Termination of taxpayer
			 financing of presidential election campaigns
			(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2009.
					.
			(b)Termination of
			 fund and account
				(1)Termination of
			 presidential election campaign fund
					(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
						
							9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after the date of the enactment of this section, or to any
				candidate in such an
				election.
							.
					(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
						
							(d)Transfer of
				funds remaining after terminationThe Secretary shall transfer
				all amounts in the fund after the date of the enactment of this section to the
				general fund of the
				Treasury.
							.
					(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
					
						9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after the date
				of the enactment of this
				section.
						.
				(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9014.
				Termination.
						
						.
				(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9043.
				Termination.
						
						.
				
